                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


LESCELL GREGORY,                                     )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:20-CV-149-D
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 28]. The court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 19],
DENIES defendant's motion for judgment on the pleadings [D.E. 23], and REMANDS the action
to the Commissioner.


This Judgment Filed and Entered on August 4, 2021, and Copies To:
David Kyle Arrowood                                         (via CM/ECF electronic notification)
Amanda B. Gilman                                            (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 4, 2021                               (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:20-cv-00149-D Document 30 Filed 08/04/21 Page 1 of 1
